Citation Nr: 0905143	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee, which denied the above claim.  The RO 
assigned a temporary 100 percent rating for hospital 
treatment for this disability from January 10, 2007 to 
February 28, 2007, after which the RO continued his 30 
percent rating.  The veteran has continued his appeal.  

In October 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  


FINDING OF FACT

The veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in October 2005, prior to 
the initial RO decision that denied the claim in February 
2006.  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

The Board acknowledges that the October 2005 VCAA letter sent 
to the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

An additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in May 2008, and the 
case was readjudicated in a June 2008 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the October 2005 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic code provided in the January 2007 
statement of the case.  Thus, given the October 2005, January 
2007, and June 2008 VA correspondence, the Veteran is 
expected to have understood what was needed to support his 
claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA PTSD examination in May 2006, the Veteran indicated 
that his PTSD symptoms caused significant difficulty with his 
ability to interact with others, and that he was prone to 
episodes of anger that interfered with his relationship with 
his spouse.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Background

Service connection for PTSD was granted by a January 1990 
rating decision, at which time a 10 percent rating was 
assigned, effective September 1989.  An August 2001 rating 
decision subsequently assigned a 30 percent rating, effective 
from April 2001.  The Veteran filed the subject claim for an 
increased rating in June 2005.

A VA outpatient treatment record from August 2005 reflects 
that the veteran reported problems with sleep and of being 
easily agitated.  The assessment included chronic PTSD with 
moderate to severe depressed moods and anger management 
difficulties.  

A VA outpatient treatment record from November 2005 reflects 
that the veteran reported that he continued to have 
nightmares and sleep interruption, and that he was unable to 
trust anybody.  The assessment included PTSD, chronic, with 
associated features of anger and depression states.  

November 2005 VA PTSD examination revealed that the Veteran 
reported that his PTSD symptoms had worsened over the past 
few years.  He reported that his sleep was bad, with an 
average of three or four hours a night with middle insomnia 
and nightmares/dreams.  He also had flashbacks on a regular 
basis.  He avoided television shows having to do with war.  
The Veteran preferred to be alone, although he acknowledged 
spending some time with family and very close friends.  He 
stated that his PTSD had impacted his marriage.  He had an 
exaggerated startle response, and was frequently irritable, 
which affected his ability to get along with his bosses.  At 
this time, he was an insurance agent.




Mental status examination revealed that the Veteran was very 
quiet and reserved, and his mood was dysphoric.  His affect 
was blunted.  He admitted to episodic crying episodes but 
denied any other symptoms of depression.  There was no 
current suicidal or homicidal ideation.  His insight and 
judgment appeared to be within normal limits.  The Axis I 
diagnosis was PTSD, combat related, major depression, mild to 
moderate, recurrent, and history of alcohol dependence in 
full remission.  A global assessment of functioning (GAF) 
scale score of 55 was assigned, currently and for the 
previous year.  The examiner commented that the Veteran met 
the criteria for PTSD.

VA treatment records for the period of April 2006 to May 2008 
indicate that in April 2006, the assessment was chronic PTSD 
with lots of years of numbing and blocking thoughts and 
emotions to help prevent outbursts of anger and sadness.  In 
May 2005, the assessment was PTSD, chronic and with some 
severe symptomatology such as the emotional detachment and 
numbness that impacted his relationship with his spouse and 
family, and increasing difficulty coping with others at work 
and in other settings.  In July 2006, the assessment 
continued to note features of problems with anger management, 
detachment, depressed mood, enjoying everyday activities, 
restricted affect, and inability to have close relationships.  
In August 2006, it was noted that the Veteran continued to 
express problems with interpersonal relationships.  His PTSD 
was noted to be chronic and severe, and he was assigned a GAF 
of 50.  

In October 2006, the Veteran indicated that he was barely 
functioning and that he needed help.  His behavior was very 
anxious, and his mood depressed/anxious.  His affect was 
congruent with his mood.  Insight and judgment were fair.  
The impression included an Axis I diagnosis of PTSD and 
moderate, recurrent major depression.  He was assigned a 
current GAF of 55.  

In November 2006, it was noted that at the time of the 
Veteran's last visit, he reported worsening symptoms of PTSD.  
Currently, the Veteran described his mood as mostly down and 
his affect was slightly anxious and congruent with his mood.  
The Axis I diagnosis included PTSD and major depressive 
disorder.  The Veteran was assigned a GAF of 55 to 60.  In 
early January 2007, the veteran was evaluated to determine 
whether he was a candidate for a 4 or 6 week intensive 
program for individuals suffering from military trauma.  At 
this time, affect was dysphoric and mood reported as 
depressed.  At his initial evaluation for the program in 
January 2007, the Veteran continued to report the same 
symptoms of PTSD, and noted that while he did not have any 
suicidal ideation, he had passively thought about taking his 
life.  He was assigned a GAF of 55.  Approximately one week 
later, it was noted that the Veteran's program goals included 
improved sleep, decreased isolation and avoidance, decreased 
anger and irritability, and reduced depression.  At the end 
of February 2007, the veteran graduated from the PTSD program 
with improvement with respect to some of his symptoms.  

In April 2007, the Veteran reported that he resigned from his 
position as an insurance agent because it was causing too 
much stress and that he now intended to enjoy retirement with 
his spouse.  His participation in the PTSD program had 
reportedly helped "some."  He believed that there was some 
improvement with anger but that he continued to have trouble 
interacting with people.  He also indicated some improvement 
in the relationship with his spouse.  The veteran was 
assigned a GAF of 60.  In August 2007, the Veteran's spouse 
indicated that the Veteran had not changed and that she 
intended to pursue a divorce.  The Veteran was again assigned 
a GAF of 60.  In November 2007, the Veteran reported that he 
still continued to sleep just a few hours per night.  He 
often spent time alone in the woods near his home.  No legal 
action had been taken with respect to divorce.  He was 
assigned a GAF of 62.  In February 2008, it was noted that 
the Veteran and his spouse were not pursuing divorce at this 
time and that the veteran continued to spend a lot of time in 
the woods near his home.  His GAF was 62.  

VA PTSD examination in early May 2008 revealed that while the 
Veteran reported that his medications helped with sleep, 
anxiety, and agitation during the day, he still had recurrent 
nightmares, social difficulties, and anger management 
problems.  The Veteran also continued to have a major 
depressive disorder caused by having to live with PTSD.  
Symptoms of depression included depressed mood, low pleasure 
in life, energy, and motivation, sleep difficulties, 
rumination, and thoughts of death and dying.  The Veteran 
described his current marriage as "rocky," noting that 
divorce and/or separation had been discussed on several 
occasions.  The Veteran denied having any close friends.  The 
Veteran did go to church.  His psychosocial functional status 
was noted to be moderately impaired.  

Mental status examination revealed that affect was 
appropriate and mood was anxious.  Thought content was 
indicated to reveal suicidal ideation, homicidal ideation, 
ruminations, and paranoid ideation.  There were no delusions.  
The Veteran continued to have sleep problems with medication.  
The veteran was also noted to describe some 
obsessive/compulsive behavior, reporting some upset when 
things do not proceed according to daily plan, and that he 
reportedly experienced panic symptoms on awakening from 
sleep.  He also noted some passive suicidal thoughts.  Recent 
and immediate memory was mildly impaired.  The examiner 
indicated that the Veteran had a documented history of 
persistent symptoms of PTSD since the time of his last 
examination, with his most significant symptoms, including 
weekly nightmares, causing panic symptoms in the middle of 
the night, intrusive memories, avoidance, difficulty with 
relationships, and management of anger and irritability.  The 
Axis I diagnosis was chronic PTSD and moderate, recurrent 
major depressive disorder, and the Veteran was assigned a GAF 
of 55 for moderate impairment in social and occupational 
functioning.  The examiner also noted that the Veteran's 
psychosocial functional status was moderately impaired.  The 
examiner did not find that the Veteran's symptoms produced 
total occupational and social impairment but did indicate 
that his PTSD symptoms resulted in deficiencies in the areas 
of judgment, thinking, family, relations, work, mood or 
school, noting deficiencies in all areas except judgment.  

VA treatment records from May and June 2008 indicate that 
later in May 2008, the veteran was assigned a GAF of 62, but 
that at the end of the month, he was assigned a GAF of 45-50, 
currently and within the past year.  In June 2008, there was 
an assessment of chronic and severe PTSD.

At the veteran's hearing before the Board in October 2008, 
the veteran indicated that he retired from his position as an 
insurance agent in part because he was unable to cope with 
his responsibilities (transcript (T.) at p. 3).  His problems 
included a severe problem in dealing with people and 
concentration (T. at p. 3).  The veteran had trouble with 
sleep on a nightly basis (T. at p. 6).  He also had 
occasional panic attacks (T. at p. 6).  He would also 
sometimes imagine that something would be coming from behind 
him and when he would turn his head, nothing was there (T. at 
p. 6).  He also continued to have flashbacks (T. at pp. 6-7).  


Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

The applicable rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.




38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.




38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of at least 
passive suicidal ideation, some obsessive behavior, ongoing 
depression, problems with anger management and irritability, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
Indeed, with the exception of deficiencies in judgment, the 
May 2008 VA PTSD examiner concluded that the Veteran's PTSD 
symptoms resulted in deficiencies in the areas of thinking, 
family, relations, mood, and work.  Consequently, giving the 
Veteran the benefit of the doubt, the Board finds that a 70 
percent rating is warranted for his service-connected PTSD.  

On the other hand, while the May 2008 PTSD examiner did find 
that the Veteran's PTSD contributed to his decision to 
retire, he did not find that his symptoms resulted in total 
occupational impairment and statements and testimony from the 
Veteran and his representative do not attribute the Veteran's 
lack of continued employment solely to the veteran's PTSD.  
Moreover, although there has been some recent evidence of the 
Veteran hallucinating something following behind him that is 
not there, the Board finds that the evidence as a whole does 
not evidence persistent delusions and/or hallucinations, and 
is otherwise devoid of evidence of symptoms of gross 
impairment in thought processing or communication, 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names 



of close relatives, own occupation or own name, so as to more 
nearly approximate total occupational and social impairment, 
as required for a 100 percent disability rating.  38 C.F.R. 
§ 4.130.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of depression, avoidance, anger 
management problems, and difficulty in interpersonal 
relationships that significantly interfere with his ability 
to carry on various occupational and social activities.  
However, such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably 



describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD, is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


